Title: To George Washington from Brigadier General James Mitchell Varnum, 14 November 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
Woodberry [N.J.] ½ past 3. P.M. 14th Novr 1777.

Your Favor of Yesterday is received. Major Thayer has the Command at Fort Mifflin at Present. Inclos’d you have his Sentiments I have continued nearly four hundred Rank & File in the Garrison—All Colo. Smiths Troops are bro’t to the Main to get a little Rest. I have no more Troops fit for Duty—I am very happy that a tolerable Prospect of holding the Post appears. Last Evening my whole Company of Artillery went into the Fort, Capt. Lee commands. He is brave and good. It is very unhappy that the Wind has been so great; However, we shall be now able to send Supplies, than for several Days. An Attempt upon Province Island is desirable, but impossible for us, who have no Troops, but fatigued ones, & those in less Force than the Enemy’s upon that Place. As your Orders appear discretionary, in some Measure, we shall risque many things in attempting to keep the River. I think we may hold the

Island till such Time as you can send us five Hundred Troops to make a second Relief. If that cannot be done, we will endeavour to hold it.
The large Howitz we want very much. I am, in Duty, your Excellency’s

J. M. Varnum


N.B. I am now going with Colo. Smith to Fort Mifflin, & shall be able, in the Morning, to give you a particular Acct.

